Citation Nr: 0613710	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-44 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
to include as secondary to service-connected hypertension.

2.  Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected PTSD.

3.  Entitlement to the assignment of a compensable rating for 
post-traumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
stomach disability, to include a hernia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to April 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from April 2003 and November 2004 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
The April 2003 rating decision denied entitlement to service 
connection for a heart disability, sleep apnea, and PTSD.  
The rating decision reopened the veteran's claim of 
entitlement to service connection for a stomach disability, 
however, denied the claim on the merits.  A notice of 
disagreement was filed in October 2003.  In November 2004, 
the RO issued a statement of the case with regard to 
entitlement to service connection for heart disability, sleep 
apnea, and stomach disability, and a substantive appeal was 
received in December 2004.  In the November 2004 rating 
decision, the RO granted entitlement to service connection 
for PTSD, assigning a noncompensable disability rating 
effective February 4, 2003.  A notice of disagreement was 
filed in December 2004 as to the disability rating assigned.  
A statement of the case was issued in April 2005, and a 
substantive appeal was received in July 2005.  The veteran 
testified at a Board hearing at the RO in August 2005.

The issue of entitlement to service connection for a stomach 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on his part.



FINDINGS OF FACT

1.  Left ventricular hypertrophy is related to the veteran's 
service-connected hypertension.

2.  Sleep apnea was not manifested in service or for many 
years thereafter, nor is sleep apnea otherwise related to 
active service, or to any service-connected disability.

3.  The veteran's diagnosed PTSD does not impair occupational 
and social functioning, and does not require continuous 
medication.  

4.  In a June 1990 rating decision, service connection for 
stomach disability was denied; the veteran did not file a 
notice of disagreement.

5.  In February 2003, the veteran filed a request to reopen 
his claim of service connection for a stomach disability. 

6.  Additional evidence received since the RO's June 1990 
determination is new to the record and relates to an 
unestablished fact necessary to substantiate the merits of 
the claim of service connection for stomach disability, and 
raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  Left ventricular hypertrophy is proximately due to 
service-connected hypertension.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

2.  Sleep apnea was not incurred in or aggravated by the 
veteran's active duty service, nor is sleep apnea proximately 
due to a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2005).

3.  The criteria for the assignment of a compensable rating 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).

4.  The June 1990 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002).

5.  New and material evidence has been received since the 
June 1990 RO determination, and the claim of service 
connection for stomach disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In February 2003, the RO satisfied 
its duties to the veteran by issuing two VCAA letters to the 
veteran.  The letters predated the initial April 2003 rating 
decision. Since the PTSD appellate issue in this case 
(entitlement to assignment of a higher initial rating) is a 
downstream issue from that of service connection (for which 
the February 2003 VCAA letter was duly sent), another VCAA 
notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  
Nevertheless, the RO sent another VCAA letter in December 
2004 with regard to the claim for a higher disability rating, 
and a VCAA letter in June 2005 with regard to the service 
connection issues.  The VCAA letters notified the veteran of 
what information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The VCAA letters have clearly advised the veteran of the 
evidence necessary to substantiate his claims. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Although the present appeal also 
involves an increased rating issue, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims of service connection for heart 
disability and sleep apnea and the claim for a higher 
disability rating for PTSD, but there has been no notice of 
the types of evidence necessary to establish a disability 
rating as it pertains to the service connection issues, nor 
the type of evidence necessary to establish an effective 
date, as it pertains to the increased rating issue.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  As discussed, the RO did 
furnish the appellant VCAA letters in February 2003, December 
2004, and June 2005, in which it advised the veteran of the 
evidence necessary to support his service connection and 
increased rating claims.  With regard to the claim of service 
connection for a heart disability, as will be discussed in 
more detail below, the Board has determined that service 
connection is warranted for left ventricular hypertrophy.  
Therefore, any notice deficiency constitutes harmless error 
(see Bernard, supra), as section 5103(a) notice provisions 
have been satisfied, and if the veteran so chooses, he will 
have an opportunity to initiate the appellate process again 
should he disagree with the disability rating or effective 
date assigned to the award.  Then, more detailed obligations 
arise, the requirements of which are set forth in sections 
7105(c) and 5103A.  Dingess, 19 Vet. App. at 489.  With 
regard to his claim of service connection for sleep apnea, 
and a higher disability rating for PTSD, as the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection and entitlement to 
an increased rating, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are VA and 
private treatment records.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  

The veteran has been afforded VA examinations with regard to 
the issues being decided on appeal.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination reports obtained 
are thorough and contain sufficient information to decide the 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  Thus, the Board finds that further examinations are 
not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  Service connection claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular-renal disease, are presumed to have been 
incurred in service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Heart disability

Service connection is in effect for hypertension, rated 10 
percent disabling, effective May 1990.  The veteran has 
claimed entitlement to service connection for a 'heart 
condition' as secondary to his service-connected 
hypertension.

Upon review of the veteran's service medical records, 
although it is clear that he was treated for hypertension 
during service, there is no indication that he was treated 
for any 'heart condition' during service.  The veteran 
underwent a chest x-ray examination in April 1988.  The 
impression was questionable prominence of ascending aorta and 
aortic knob consistent with hypertensive cardiovascular 
disease.  The veteran underwent another PA and lateral chest 
x-ray in January 1990 which was negative.  On a Report of 
Medical History completed for separation purposes in January 
1990, the veteran checked the "No" box with regard to 
'heart trouble' and 'palpitation or pounding heart.'  At the 
January 1990 examination for separation purposes, the 
examiner noted treatment for hypertension, however, no other 
'heart conditions' were reflected.  His heart was clinically 
evaluated as normal.  

A June 2004 outpatient treatment record from the veteran's 
private physician, Fritz F. Lemoine, Jr., M.D., reflects a 
cardiovascular examination with findings of regular rate and 
rhythm; normal S1, S2; no murmur, rub or gallop; normal PMI; 
and, no edema.  The assessment was essential hypertension, 
benign, hyperglycemia; and, type II diabetes.  

Treatment records from the VA Medical Center (VAMC) in 
Nashville, Tennessee dated in October through November 2004, 
reflect a history of hypertension, but do not reflect 
treatment for a heart condition, or a history of a heart 
condition.

The veteran underwent a VA examination in March 2005.  A 
history of hypertension since 1988 was noted, as was a 
history of diabetes mellitus.  An echocardiogram previously 
administered showed moderate left ventricular hypertrophy 
with ejection fraction of 60 percent.  On physical 
examination of the heart, PMI was not displaced; there was 
regular rate and rhythm; and, no murmur, rub, or gallop.  
Peripheral pulses were present without bruits.  He did not 
have evidence of congestive heart failure, rales, edema or 
liver enlargement.  The diagnosis rendered was history of 
long-standing hypertension.  The examiner completed an 
addendum opinion in April 2005, noting that the veteran did 
not have ischemic heart disease or valvular disease.  The 
examiner stated that the veteran's echocardiogram showed left 
ventricular hypertrophy, which the examiner opined was 
secondary to long-standing hypertension.

Based upon review of the medical evidence of record, service 
connection is not warranted for ischemic heart disease or 
valvular disease as these conditions were not found in 
service or on post-service objective medical examination.  
The March 2005 VA examiner, however, referenced an 
echocardiogram which showed moderate left ventricular 
hypertrophy, and opined that this condition was secondary to 
his service-connected hypertension.  Based on the examiner's 
opinion that the veteran's left ventricular hypertrophy is 
etiologically related to his service-connected hypertension, 
the Board finds that service connection is warranted for left 
ventricular hypertrophy.  See Allen, supra.  Accordingly, and 
after resolving all doubt in the veteran's favor, the Board 
has determined that service connection on a secondary basis 
is warranted for left ventricular hypertrophy.  

Sleep apnea

As will be discussed in more detail below, service connection 
is in effect for PTSD, rated noncompensably disabling, 
effective February 2003.  The veteran has claimed entitlement 
to service connection for sleep apnea on a direct basis, and 
as secondary to his service-connected PTSD.

Service medical records do not reflect any complaints related 
to sleep apnea or any complaints with regard to sleeping 
habits.  The records also do not reflect any complaints 
related to breathing problems while sleeping.  On a Report of 
Medical History completed in January 1990, the veteran 
checked the "No" box with regard to 'frequent trouble 
sleeping.'  An examination performed for separation purposes 
in January 1990 does not reflect a diagnosis of sleep apnea.

A November 2002 private treatment record reflects that the 
veteran underwent a general medical examination.  With regard 
to his psychiatric state, the examining physician noted that 
he had appropriate affect and demeanor; normal speech 
pattern; and, grossly normal memory.

In December 2002, the veteran underwent a nocturnal 
polysomnographic (NPSC) recording using a 16 channel 
polysomnography amplifier and data acquisition/workstation 
computer systems.  The procedure was performed to rule out 
sleep apnea.  The findings indicated moderate to severe sleep 
apnea.

At a VA examination performed in April 2003 with regard to 
his claim for PTSD, the veteran reported that he was referred 
for psychiatric evaluation because he had trouble sleeping, 
and was scared of death.  He reported that he had sleep 
apnea, and that his wife noticed him snoring in the previous 
10 years.  He reported sleeping with a CPAP machine which 
helped him get into a deep sleep, although he reported still 
waking up intermittently at night.  He reported nightmares of 
someone killing him; however, the examiner noted that this 
appeared to be more of a reflection of his daily living, and 
driving a school bus for a living in a "projects area."  
The examiner did not render an Axis I diagnosis, and included 
sleep apnea as an Axis III diagnosis.

At an August 2004 VA mental evaluation, the veteran reported 
sleeping 5 to 6 hours per night, but reported having to get 
up every hour or hour and a half to use the bathroom due to 
prostate problems.  He reported waking at 4:30 a.m. for his 
bus route, and taking "power naps" during the day.  The 
examiner's Axis I diagnosis was PTSD and generalized anxiety 
disorder, and included sleep apnea as an Axis III diagnosis.

In March 2005, the veteran underwent a VA examination.  A 
history of sleep apnea was noted.  The examiner noted that he 
underwent a polysomnography in December 2002 which showed 
moderate to severe sleep apnea, and he had been on a CPAP 
machine at night since then.  He had no cough or shortness of 
breath.  He did not have a history of chronic obstructive 
pulmonary disease.  On physical examination, lungs were clear 
to auscultation and percussion.  The examiner diagnosed sleep 
apnea.

At a March 2005 mental examination, the veteran reported a 
medical history including sleep apnea.  He reported having 
nightmares, but reported that he feels rested much of the 
time during the day.  He reported use of the CPAP device, and 
reported some benefit from the use of the device.  He 
reported that he goes to bed at 9:30 p.m. or 10:00 p.m., 
wakes at approximately 12:30 a.m. to use the bathroom, falls 
back asleep, and typically wakes at 3:30 or 4:00 a.m. to 
prepare for the day.

At the August 2005 hearing, the veteran testified that during 
service, in the mid-1970s, he had breathing problems, and his 
former spouse used to notice that he would sometimes stop 
breathing when sleeping.  

Upon review of the veteran's service medical records, and 
post-service medical evidence of record, there is nothing to 
suggest that his sleep apnea is etiologically related to 
service, or to his service-connected PTSD.  Although the 
veteran claims that he experienced breathing problems during 
the 1970s which awoke him, service medical records do not 
reflect any breathing or sleeping complaints.  On separation 
examination in January 1990, the veteran specifically denied 
any sleeping problems.  

The veteran has also claimed entitlement to sleep apnea, as 
related to his service-connected PTSD.  Upon review of the 
entire evidence of record, however, there has been no 
examining provider who has opined or even suggested that his 
diagnosed sleep apnea is as a result of his PTSD.  As 
discussed, sleep apnea was initially diagnosed in December 
2002 as a result of a NPSC recording, and in the month prior 
to this testing, his psychiatric state was clinically 
evaluated as normal.  A diagnosis of PTSD was not rendered 
until October 2003 by a private examiner, and in August 2004 
by a VA examiner, and as will be discussed in more detail 
below, his symptomatology related to PTSD is minimal.  
Moreover, at the August 2005 VA examination, the veteran 
reported waking up during the night due to a need to use the 
bathroom due to prostate problems.  At the August 2005 
psychological evaluation, the veteran reported that he 
derives some benefit from the use of the CPAP device, and his 
sleep schedule did not contain any disturbances due to any 
manifestations of his PTSD.  The veteran has reported 
nightmares related to his PTSD and waking up as a result, 
however, there is no indication that his PTSD has any effect 
on his diagnosed sleep apnea, which is a separate and 
distinct condition.  

The Board recognizes that sleep apnea was listed under Axis 
III as part of the veteran's VA psychiatric examinations in 
2003 and 2004.  Axis III is for reporting current general 
medical conditions that are potentially relevant to the 
understanding or management of the individual's mental 
disorder.  In some instances, a diagnosis under Axis III may 
be etiologically significant; in other instances the physical 
disorder may not be etiologic, but important in the overall 
management of the case.  In yet other instances, the 
clinician may wish to note significant associated physical 
findings...Multiple diagnoses are permitted.  See DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 39-40.  38 C.F.R. § 4.130 
(2005).  Therefore, Axis III designation is not an 
affirmative assignation of a relationship to an Axis I mental 
disorder.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (an opinion couched only in terms of "may or may not" 
is merely speculative).  In this case, there is no reference 
by any specialist of an etiologic connection between sleep 
apnea and service/service-connected disability.   

The Board has considered the veteran's claims as it relates 
to his sleep apnea, and any etiological relationship to his 
PTSD; however, it is well established that as a layperson, 
the veteran is not considered capable of opining as to the 
nature or etiology of his disability.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In summary, there is no evidence of sleep apnea in service.  
Moreover, there is no probative evidence of a nexus between 
the veteran's sleep apnea, and his period of active duty 
service or his service-connected PTSD.  Thus, service 
connection for sleep apnea is not warranted.  This is a case 
where the preponderance of the evidence is against the claim 
and the benefit of the doubt rule is inapplicable.  38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

II.  Increased rating claim

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under 38 
C.F.R. § 4.130, Diagnostic Code 9411, a noncompensable 
evaluation is warranted when a mental condition has been 
formally diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.

A 10 percent evaluation is warranted where the disorder is 
manifested by occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short - and long - term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

For purposes of considering the evidence in connection with 
the PTSD issue, the Board notes that the Global Assessment of 
Functioning (GAF) scale is a scale from 0 to 100, reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) ("DSM-IV") (100 representing superior functioning 
in a wide range of activities and no psychiatric symptoms).  
See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF of 41-50 
denotes serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning.  A 
GAF of 51-60 denotes moderate symptoms (e.g. flat affect, 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  A 
GAF of 61-70 denotes some mild symptoms (e.g. depressed mood 
and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
A GAF of 80 denotes that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning.   

The veteran initially underwent a VA examination in April 
2003 in which the veteran's main complaint was trouble with 
sleep and being scared of death.  Upon obtaining the 
veteran's history and performing a mental status examination, 
no Axis I diagnosis was rendered.  The examiner noted that 
there was some avoidance behavior and some irritability; 
however, he did not have full symptoms of PTSD.  The GAF 
score assigned was 81.  

In October 2003, the veteran underwent a private 
psychological evaluation with Linda J. Pitts, Ed.D., DABFE, 
Licensed Psychologist, HSP.  The veteran was referred for 
evaluation by his representative due to reports of 
nightmares.  The veteran reported being unmarried, but living 
with a significant other.  He has 10 children by different 
relationships.  He reported working part-time as a school bus 
driver.  He reported many medical difficulties to include 
high blood pressure, sleep apnea, and borderline sinusitis.  
He reported serving with the 116th and the 187th Aven. 
Battalion in Vietnam.  His first tour was from 1967 to 1968, 
with the 4th Infantry.  His second tour was from 1969 to 
1970, and he served as a cook.  He reported that after his 
first battle, he came back in a daze and had stomach 
difficulties.  Upon examination, the examiner gave him a 
permanent military occupational specialty (MOS) change to 
cook.  The examiner noted that the veteran referred to his 
stomach, but what he described seemed more like a panic 
attack.  He reported that his stomach was so upset that he 
would regurgitate for no apparent reason.  He thought he 
would be killed as he watched his friends being killed, and 
their bodies puffing out after they died.  He felt intense 
fear and remembered eating, laughing and joking with these 
friends just before they died.  He recalls re-experiencing 
these events, but not as often now.  He tries to block out 
the memory.  He often dreams he is being attacked, and wakes 
up.  He does his best not to think about the war.  He does 
not interact with groups that might be talking about war or 
Vietnam.  The veteran had little affect as he described these 
events.  He reported that he uses a sleep machine that helps 
with his sleep but it does not stop the nightmares.  He 
reported startle effects, sometimes triggered by the sound of 
a helicopter or a car backfiring.  Upon a personality 
assessment inventory (PAI), and detailed assessment of 
posttraumatic stress (DAPS), the examiner concluded that the 
veteran has severe trauma from his time in Vietnam.  Although 
he was reticent initially to share incidents of Vietnam, once 
he began, the traumatic effects that continue to linger were 
very apparent.  The PAI and DAPS were both suggestive of PTSD 
with intermittent anger and acute stress disorder also being 
suggested.  The Axis I diagnosis was PTSD, severe, chronic.

The veteran underwent another VA examination in August 2004.  
The examiner summarized the veteran's service medical records 
in noting that in June 1967, upon entrance into service, the 
veteran reported depression, excessive worry and nervous 
trouble on his Report of Medical History.  When asked for 
elaboration, he reported that he sometimes gets nervous under 
pressure.  In December 1967, he was hospitalized for nine 
days with diagnoses of spastic duodenal bulb/duodenitis and 
anxiety.  The military examiner noted that anxiety was a 
likely contributing factor.  In July 1989, the veteran 
presented with complaints of dizziness.  The examiner noted 
possible anxiety and job-related stress.  Upon separation 
from service, the veteran reported a history of nervous 
trouble, and marked "I don't know" in the box for 
depression or excessive worry.

With regard to his military history, the veteran described 
one particular firefight in October or November 1967, when 
they were caught on the side of a hill and he saw many of his 
friends die.

Upon retirement from the military, he received a degree in 
culinary arts.  He worked in civil service on the post as a 
cook and also trained to be a bus driver, and drove a shuttle 
bus on the post for 5 months.  He worked at a hotel as a 
buffet short order cook, waiter, and cook.  In 1992 he began 
working as a bus driver for a school system, and has 
continued with this employment.  He reported liking his job 
and respecting his bosses.  He reported having to file for 
bankruptcy in approximately 2002, but reported a better 
financial situation at the time of the examination.  He 
married his first wife in 1964, had two sons, and separated 
in 1966.  He met his second wife in 1966, they were married 
in 1971, and they had three children.  He met his current 
significant other in 1980.  He divorced his second wife in 
1989.  He reported currently residing with his significant 
other.  He reported having no contact with his oldest son, 
limited contact with his second son, and described his 
relationship with his other children as "fine."  He 
reported getting along well with his significant other's 
daughters, especially her eldest daughter.

He reported having a few friends, although not being very 
close with people outside his family.  He reported getting 
along with people in the general public "very well."  He 
reported that his family is very close and that they have 
helped him "tremendously."  He reported hobbies such as 
basketball, cards, and cooking.

The examiner provided a summary noting that the veteran's 
post-military psychosocial functioning had been fair to good.  
He has held a steady job that he has enjoyed for the past 12 
years.  His relationships with family members range from poor 
to very good, and he seems to be truly close to his 
significant other and her daughters.  He participates in a 
few leisure activities, although he had been less able to do 
so due to health and financial problems.  The examiner opined 
that there appeared to have been no impairment in ability to 
maintain activities of daily living that could be 
attributable to mental and emotional problems.

On mental status examination, he was appropriately attired, 
with adequate hygiene and grooming.  He took longer than most 
people to complete the written questionnaire and seemed slow 
in his reading/comprehension.  He was cooperative and 
attempted to answer all the questions with appropriate 
elaboration.  He had a pleasant demeanor and laughed at times 
through the interview.  He was alert and fully oriented.  His 
rate and flow of speech were somewhat hesitant, and he 
appeared to pause at times to try to recall events or 
experiences.  Eye contact was adequate.  Overall, thought 
processes were organized and he was goal directed.  
Attention, memory, and concentration all appeared adequate in 
casual conversation.  No delusional, paranoid, or otherwise 
unusual thought content was noted.

When asked to describe his mental and emotional problems, the 
veteran wrote that he did not sleep well and did not like 
watching soldiers get killed on television, that he gets 
upset and angry, is very controlling with loved ones, and is 
afraid of death.  He reported nightmares but when he dreams 
he immediately wakes up.  He reported trying to block out 
thoughts and experiences with regard to Vietnam.  He reported 
having an exaggerated startle response to noises like a car 
backfiring when he first returned from Vietnam, but this had 
gotten better over time.  He reported that cues such as war 
news trigger thoughts of Vietnam and associated trauma such 
as the smell of dead bodies, but he does not experience a 
great deal of distress about this.  He reported typically 
sleeping 5 to 6 hours per night, and has to get up every hour 
to an hour and an half to use the bathroom due to prostate 
problems.  He reported arising early for his bus route, and 
stated that he takes "power naps" during the day.  He 
reported crying spells, but explained that these occur in 
reaction to sad events such as movies or family incidents.  
He denied current thoughts or plans about suicide or homicide 
but described a time in the past when he had significant 
financial problems and felt particularly low.  He reported 
being "pretty calm right now."  In crowds he is cautious 
and does not want to be bumped or get hurt.  He described 
past trouble with patience and irritability, and claimed he 
continues to get irritable currently, and that he "vents out 
a little bit," but does not take it out on anyone else.  He 
reported a past history of alcohol use, but claimed that he 
had not drunk recently because of cholesterol medication and 
concerns about his blood sugar.  

The veteran completed a PAI and the results suggested that he 
attended appropriately to the items.  There was no 
significant evidence that he tended to minimize or exaggerate 
his symptoms.  There appeared to have been some inconsistent 
responses to similar items, and this inconsistency could 
affect test results.  Thus, the examiner concluded that the 
results of this testing should be interpreted with caution.

The examiner opined that the configuration of clinical scales 
was unusual and suggested a person who was fearful, 
irritable, and affectively labile.  The results also 
suggested prominent symptoms of anxiety, along with the 
likelihood to display a variety of maladaptive behavior 
patterns aimed at controlled anxiety.  In addition, the 
results suggested that he had experienced traumatic events in 
the past that were still causing him distress.  His profile 
indicated problems often associated with a manic episode, 
with a clinical picture primarily characterized by 
irritability.  He also noted concern about physical 
functioning and health matters.  Interpersonally, he was 
likely to be seen as controlling and rather distant.  His 
profile indicated a generally positive self-concept.

The examiner opined that the veteran met the criteria for a 
diagnosis of PTSD in that he has experienced traumatic events 
during military service; the traumatic events involved 
feelings of fear, horror, and helplessness; the traumatic 
events were re-experienced via nightmares and intrusive 
thoughts; he has psychological distress at exposure to cues 
that resemble an aspect of the traumatic events, and he has 
psychological reactivity; he exhibits avoidance and feelings 
associated with the trauma, restricted range of affect, and 
feelings of detachment or estrangement from others; and, he 
exhibits symptoms of arousal as evidenced by sleep 
disturbance, irritability, anger and exaggerated startle 
response.  The examiner opined that he also met the criteria 
for generalized anxiety disorder (GAD), as it appeared that 
the veteran had problems with anxiety at the time of his 
entry into service, and he continued to have problems with 
anxiety into the present.  The examiner opined that it 
appeared that the emergence of PTSD was independent of any 
pre-existing anxiety.  Symptoms of PTSD fell in the mild to 
moderate range of severity, although symptoms were apparently 
worse upon his return from Vietnam.  The Axis I diagnosis was 
PTSD, chronic, mild, and GAD.  The examiner assigned a GAF 
score of 70 overall, and 80 for PTSD alone.  

The examiner concluded that although in the previous VA 
examination he did not meet the full criteria for PTSD, he 
did meet the minimum criteria in the current examination.  
Functional impairment for the veteran due to both anxiety and 
PTSD was negligible in the vocational arena and mild in the 
social arena.  Any determination of the relative 
contributions of PTSD and GAD to his level of functional 
impairment was complicated by the fact that there was 
considerable overlap of symptoms between these two disorders.  
Because of the apparent low level of distress and lack of 
significant avoidance behaviors, it would appear that 
functional impairment due to PTSD is mild and that most of 
his problems with coping and interpersonal relationships were 
as a result of his anxiety.  The examiner opined that GAD 
appeared to be contributing more prominently to his 
functional impairment at the present time.

The veteran underwent another VA examination in March 2005.  
The veteran reported low frustration tolerance when 
encountering situations beyond his control.  He reported 
intrusive thoughts about death and nightmares which involve 
someone trying to kill him.  He reported that he often wakes 
in a cold sweat and cannot always recall the specific content 
of his nightmares.  He denied experiencing any panic attacks 
in several years.  Despite his nightmares, he reported that 
he feels rested much of the time during the day, and 
occasionally takes "power naps."  He denied experiencing 
any flashbacks related to his service.  He reported that he 
is easily angered, but is able to think through his anger in 
order to avoid acting out.  He watches news reports about the 
war in Iraq and stated that the reports make him "angry and 
very sad."  He denied any current suicidal ideation or 
intent to harm himself.  He reported that he enjoys his job 
and has a good relationship with his employer.  He has close 
and supportive relationships with family members.  He denied 
any inpatient or outpatient psychiatric care since his last 
VA examination.  He was not prescribed any psychotropic 
medications.  

The veteran reported living with his significant other of 25 
years.  He reported being estranged from his two sons from 
his first marriage, and had three children and a step-child 
from his second marriage.  He reported good relationships 
with three of these individuals and was 'getting closer' to 
the fourth individual.  The veteran reported having two 
children with his significant other, and that his significant 
other has two children from a prior relationship.  He has 14 
grandchildren.  He reported that he is very close to the four 
children, and stated that if "it wasn't for them, I'd have 
went crazy.  They make me happy."  He reported that he is 
surrounded by people he trusts.  In addition to his 
significant other and children, he has a close friend who is 
a retired Sergeant Major.  He has regular contact with this 
man two to three times per week.  He enjoys going to a casino 
a few times per year.  He also enjoys going to the local 
shopping mall, and walks in the mall for exercise two to 
three times per week.  He and certain family members dine out 
three to four times per week.  He did not report any 
significant symptoms of anxiety when he is in public places 
or around large crowds of people.  He is a member of a 
veterans organization, and had plans to attend an event that 
month.  He also reported that he was looking forward to a 
family reunion in July 2005.  He reported being employed 
part-time as a school bus driver.  He works 25 hours per 
week.  He has a 14 year relationship with his employer and 
reported that he thinks he does "very well."  He denied a 
history of alcohol abuse or dependence.  He denied any 
illicit drug use.  He denied any legal difficulties since his 
last examination.  

On mental status examination, he was casually but neatly 
dressed.  He ambulated independently.  He was alert and fully 
oriented.  The rate and volume of his speech was normal.  Eye 
contact was good.  He did not display any significant 
deficits in attention, concentration, or short-term memory.  
He was a good historian.  His intellectual functioning was 
estimated to be within the average range.  His mood was 
euthymic with congruent affect.  He was in no acute emotional 
distress.  He appeared comfortable throughout the 
examination.  He was pleasant and cooperative in his 
interactions with the examiner.  He responded to questions in 
an open and frank manner.  He described his mood as "pretty 
good."  He denied any significant subjective feelings of 
sadness.  He expressed some optimism regarding upcoming 
events and displayed interest in a variety of activities.  He 
denied any suicidal ideation or intent to harm himself.  He 
denied any homicidal ideation or intent.  His thoughts were 
logical and goal directed with no evidence of tangentiality 
or loose associations.  There was no evidence of 
hallucinations, delusions, illusions, or obsessive or 
compulsive behaviors.  Insight and judgment were intact.  

The examiner's assessment was that the veteran's current 
symptoms were consistent with a diagnosis of PTSD.  He was 
exposed to traumatic events involving the very real threat of 
death or serious bodily harm during his time in Vietnam.  He 
responded to these situations with intense feelings of 
helplessness and horror.  He re-experiences combat-related 
events in nightmares.  In addition, he experiences intrusive 
thoughts about Vietnam several times per week and ruminates 
about his own death.  He reported that he tries to divert his 
attention away from thoughts of Vietnam when they occur.  In 
addition, he avoids watching movies and documentaries 
associated with the Vietnam War.  He has viewed news reports 
about the war in Iraq and has noted an increase in the 
intensity of his nightmares and intrusive thoughts.  He 
described a sense of foreshortened future in that he is 
preoccupied with thoughts of death and often dreams of his 
own death.  He experiences sleep disturbances related, in 
part, to his nightmares and rumination about his experiences 
in Vietnam.  He also reported difficulty managing his anger 
since his return from Vietnam.  He described himself as 
impatient with others and more easily angered than he was 
prior to going to Vietnam.  The examiner diagnosed PTSD, 
chronic, mild, and assigned a GAF score of 70.  The examiner 
concluded that his current symptoms of anxiety met the bare 
minimum requirements for a diagnosis of PTSD as outlined in 
the DSM-IV criteria.  His symptoms are mild as he is able to 
maintain employment and has several emotionally meaningful 
relationships.  He has continued to work on a part-time basis 
despite difficulties related to anxiety.  His most recent VA 
examination included a diagnosis of GAD in addition to PTSD.  
The examiner noted that PTSD is in itself an anxiety 
disorder.  There is no precedent for providing two anxiety 
disorder diagnoses on Axis I.  The veteran's symptoms of 
anxiety were fully accounted for by a diagnosis of PTSD and 
his current level of functioning was represented by a GAF 
score of 70.  The examiner opined that there had been no 
change in the frequency or intensity of the veteran's 
symptoms of anxiety since his most recent examination.

At the August 2005 Board hearing, the veteran testified as to 
symptomatology consistent with the symptomatology reported in 
the VA examinations, to include the incurrence of nightmares, 
using self-discipline to not allow his anger to take over, 
and avoiding confrontation.

Based on a review of the claims folder, to include the 
private and VA examinations of record, the Board finds that a 
compensable rating is not warranted for the veteran's 
service-connected PTSD.  It is clear that the veteran was 
exposed to traumatic events and experiences during his 
service in Vietnam, however, his current symptomatology 
related to his service-connected PTSD, and objective findings 
on mental status examination, do not support a compensable 
rating evaluation.  As the August 2004 VA examiner noted, 
although his PTSD symptomatology was in the mild to moderate 
range, it was apparently worse upon his return from Vietnam.  

As noted, a noncompensable disability rating is warranted for 
PTSD upon a formal diagnosis, but when the symptoms are not 
severe enough to interfere with occupational and social 
functioning, or require continuous medication.  A 10 percent 
disability is warranted when there is occupational and social 
impairment due to mild or transient symptoms, which decrease 
work efficiency and ability to perform occupational tasks 
during periods of significant stress, or which requires the 
intake of continuous medication.  The VA examinations of 
record do not provide any subjective or objective evidence 
that the veteran's PTSD has any effect on his occupational 
functioning, and as detailed in the examination reports his 
PTSD has minimal effect on his social functioning.  
Specifically, at both VA examinations, the veteran reported 
steady employment as a part-time (25 hours) bus driver for 
approximately 14 years, and stated that he had a good 
relationship with his employer.  The August 2004 VA examiner 
opined that the veteran's functional impairment due to his 
PTSD was negligible in the vocational arena.  With regard to 
his social functioning, the veteran has been married and 
divorced twice, however, reported living with his significant 
other for approximately 25 years.  He has several children 
from his previous relationships and current relationship, and 
although he is estranged from his two eldest children, he has 
good relationships with his other children and grandchildren.  
He also reported spending regular time with another former 
solder, and participating in hobbies such as basketball, 
cards, and cooking.  On examination in March 2005, he denied 
any significant symptoms when in public places, and reported 
visiting the shopping mall, to include for exercise, multiple 
times per week, and dining out a few times per week.  He also 
reported attending a casino a few times per year, was looking 
forward to attending a veterans organization event, and a 
summer family reunion.  The August 2004 examiner opined that 
his PTSD had a mild effect on his social functioning, and 
that there appeared to be no mental or emotional problem that 
impaired his ability to maintain activities of daily living.  
The March 2005 VA examiner, in assessing the veteran's PTSD 
as mild, noted that the veteran was able to maintain 
employment, and has several emotionally meaningful 
relationships.  The Board finds the March 2005 examination of 
highest probative value given that the examiner had the 
veteran's claims file available for review and then provided 
a very detailed examination with rationale for conclusions.  

The Board notes that a private examiner who did not have the 
benefit of a longitudinal review of the veteran's claims file 
concluded in October 2003 that the veteran's PTSD was severe 
in nature.   When evaluating mental disorders, VA shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. VA shall 
assign an evaluation based upon all the evidence of record 
that bears on the occupational and social impairment, rather 
than solely on the examiner's assessment of the level of 
disability at the moment of examination. 38 C.F.R. § 4.126.  
In this case, as described, the overall disability picture is 
consistent with a noncompensable rating.  

The Board acknowledges symptomatology such as re-experiencing 
the events of Vietnam, nightmares, and avoidance of movies 
and documentaries pertaining to Vietnam, however, such 
symptomatology has a minimal, if any, effect on his 
occupational and social functioning.  Moreover, there were no 
subjective complaints or objective findings of 
hallucinations, delusional thought, paranoia, or unusual 
thought content.  He reported a past history of panic 
attacks, however, denied any attacks in recent years.  
Furthermore, the examiner noted that the veteran was able to 
establish rapport during the examination, to include 
answering all questions with appropriate elaboration.  His 
thought processes were organized, and he was goal directed.  
Furthermore, the August 2004 VA examiner assigned a GAF score 
of 70 for both GAD and PTSD, and 80 for PTSD alone, and the 
March 2005 examiner assigned a GAF score of 70 for PTSD.  As 
noted, a GAF of 61 to 70 denotes some mild symptoms.  Thus 
the GAF scores assigned by the examiners are indicative of, 
at the most, mild symptoms.  Nevertheless, pursuant to the 
foregoing, there is no persuasive indication that the 
veteran's mild symptoms of PTSD rise to the level of a 10 
percent disability rating, as the evidence of record does not 
support impairment of his occupational and social impairment, 
and there is no indication that he has ever been prescribed 
medication for his diagnosed disorder.  Thus, a compensable 
rating is not warranted for his service-connected PTSD.   

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected PTSD has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  There is no indication that the veteran has 
ever been hospitalized for PTSD.  Under these circumstances, 
the Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Under Fenderson v. West, 12 Vet. App. 119 (1999), separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  The 
record, however, does not support assigning different 
percentage disability ratings during the period in question.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

III.  New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a) (2005).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran's claim of service connection for stomach 
disability was initially denied in a June 1990 rating 
decision, and the veteran did not file a notice of 
disagreement, thus the RO's determination is final.  
38 U.S.C.A. § 7105.  Upon filing a claim to reopen 
entitlement to service connection for a stomach disability, 
the RO reopened the claim, and denied the claim on the 
merits.  The Board, however, is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  Evidence of record at the 
time of the June 1990 denial consisted of service medical 
records.  Since the prior denial, VA outpatient treatment 
records were obtained, and the veteran underwent a VA 
examination in March 2005.  Given the rationale for the June 
1990 determination, the newly received evidence, assumed to 
be credible, raises a reasonable possibility of 
substantiating the claim. The claim of service connection for 
a stomach disability, therefore, is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  The Board's decision is strictly 
limited to the reopening of the claim and does not address 
the merits of the underlying service connection claim.  


ORDER

Entitlement to service connection for left ventricular 
hypertrophy is warranted.  New and material evidence has been 
received to reopen the claim of service connection for a 
stomach disability.  To this extent, the appeal is granted.

Entitlement to service connection for sleep apnea is not 
warranted.  Entitlement to a compensable disability rating 
for PTSD is not warranted.  To this extent, the appeal is 
denied.


REMAND

In light of the VCAA, the Board has determined that further 
evidentiary development is necessary with regard to the issue 
of entitlement to service connection for a stomach 
disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

Upon review of the veteran's service medical records, it 
appears that over the course of several years he sought 
treatment for symptomatology related to gastroenteritis.  On 
a Report of Medical History completed by the veteran in 
January 1990 for separation purposes, the veteran checked the 
"Yes" box with regard to 'stomach trouble' and 'frequent 
indigestion,' and on examination the examiner noted that the 
veteran had been hospitalized for parasite infestation and 
gastritis.  

A July 1996 VA outpatient treatment record which is mainly 
illegible may reflect a diagnosis of gastroenteritis.  In 
March 2005, the veteran underwent a VA examination; however, 
there is no indication that any diagnostic or clinical tests 
were performed.  A diagnosis of gastroesophageal reflux was 
rendered; however, the examiner did not offer an opinion 
regarding etiology.  In light of the veteran's multiple 
complaints of stomach problems in service and treatment 
therefore, the Board finds that the veteran should be 
scheduled for a VA examination to assess the nature and 
etiology of any 'stomach' disability.

Lastly, as this matter is being remanded for further 
development, the RO should also provide proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as outlined by 
Dingess, that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if the service connection claim is granted, and also 
include an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of the claimed stomach 
disability.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  All necessary 
special studies should be performed and 
all pertinent clinical findings reported 
in detail.  After reviewing the claims 
file, to include service medical records 
and the veteran's post-service medical 
records, and examining the veteran, the 
examiner should opine as to whether it is 
as likely as not (a 50% or higher degree 
of probability) that any currently-
identified stomach/gastrointestinal 
disability is due to service or any 
incident therein.  The examiner is 
requested to provide a rationale for any 
opinion expressed.  If any opinion cannot 
be provided without resort to 
speculation, the examiner should so 
indicate.

3.  Review the expanded record and 
determine if service connection is 
warranted for a stomach disability.  The 
veteran and his representative should 
then be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


